t c memo united_states tax_court james a hill jr petitioner v commissioner of internal revenue respondent docket no filed date james a hill jr pro_se kristen i nygren for respondent memorandum findings_of_fact and opinion marvel judge respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure and dollar_figure and accuracy-related_penalties under sec_6662 a of dollar_figure and 1unless otherwise indicated all section references are to the internal_revenue_code code as amended in effect for the years in issue and all rule references are to the tax_court continued dollar_figure for and respectively petitioner filed a timely petition contesting respondent’s determinations after concessions the issues for decision are whether petitioner failed to report his pro_rata share of ordinary_income from an s_corporation for and whether petitioner failed to report commission income earned by his sole_proprietorship in and whether and to what extent certain expenses petitioner incurred in are deductible and whether petitioner is liable for the sec_6662 accuracy-related_penalty the remaining issues are computational findings_of_fact some of the facts have been stipulated we incorporate the stipulated facts into our findings by this reference petitioner resided in georgia when the petition was filed petitioner has been active in the real_estate industry in georgia as a land developer and a licensed real_estate broker continued rules_of_practice and procedure all monetary figures have been rounded to the nearest dollar 2the parties agree that petitioner is entitled to deduct dollar_figure for depreciation and sec_179 expenses and dollar_figure for commissions and fees in petitioner concedes that he is not entitled to deduct dollar_figure for contract labor in dollar_figure for alimony in or dollar_figure for alimony in respondent concedes that for petitioner is entitled to deduct dollar_figure for commissions and fees dollar_figure of the dollar_figure depreciation adjustment and dollar_figure of the dollar_figure adjustment for legal and professional fees since petitioner generally conducts business through his sole_proprietorship real_estate north petitioner reported real_estate north’s and income and expenses on schedules c profit or loss from business using the cash accounting_method petitioner holds an undergraduate degree in real_estate and two master of business administration mba degrees--one in finance the other in real estate--from georgia state university i the huntington park property in petitioner identified a 28-acre piece of property the huntington park property in west cobb county georgia that he hoped to develop into a residential subdivision petitioner formed a limited_liability_company parkwood development corp parkwood to acquire the property petitioner was the president of parkwood and he and his then wife cynthia taylor hill mrs hill were each 50-percent shareholders in parkwood at all relevant times parkwood was an s_corporation petitioner contacted the seller of the huntington park property haven exchange services l l c a qualified intermediary3 for mccray properties inc and negotiated for parkwood to purchase the huntington park property for dollar_figure million the purchase_price included a dollar_figure broker’ sec_3haven exchange services l l c is in the business of serving as a qualified_intermediary in sec_1031 exchanges commission to real_estate north petitioner secured a loan from branch bank trust to fund the purchase petitioner attended the real_estate closing on date in his dual capacity as broker and as the purchaser’s representative at the closing robert garrison mr garrison the closing attorney credited to real_estate north’s account dollar_figure in earnest money that real_estate north had been holding in escrow from parkwood mr garrison also tendered a check to petitioner payable to real_estate north for dollar_figure petitioner informed mr garrison that he did not want to accept a commission on the sale and he asked mr garrison to redraft the closing_agreement to eliminate real_estate north’s commission mr garrison refused to redraft the closing documents instead he asked petitioner to endorse the dollar_figure check to mr garrison’s escrow account mr garrison then applied the dollar_figure to the purchase_price of the huntington park property a date closing statement signed by petitioner indicates that real_estate north received a dollar_figure commission in the transaction petitioner however did not report the dollar_figure commission on his form_1040 u s individual_income_tax_return following the closing parkwood subdivided the huntington park property into lots and began developing the property in date parkwood entered into an agreement with sullivan homes whereby sullivan homes agreed to purchase all lots over an month period the lot sales began on date and continued throughout and in date sullivan homes entered into an agreement with real_estate north giving real_estate north the exclusive right to market and sell homes at the huntington park property subdivision petitioner had a sales trailer at the huntington park property for most of that he and two sales agents used for onsite sales work real_estate north earned dollar_figure in commission income from lot and home sales at the huntington park property in but petitioner reported only dollar_figure on his schedule c on its and forms 1120s u s income_tax return for an s_corporation parkwood reported ordinary_income of dollar_figure and dollar_figure respectively petitioner’s pro_rata shares of parkwood’s and income as reported on parkwood’s schedules k-1 shareholder’s share of income deductions credits etc were dollar_figure and dollar_figure respectively parkwood’s form_1120s was prepared at petitioner’s direction by liberty tax service the accountant who prepared the form_1120s advised petitioner in writing that petitioner was required to report his pro_rata share of parkwood’s income on his individual_income_tax_return nevertheless petitioner did not report any income attributable to parkwood on either his or federal_income_tax return ii petitioner’s divorce in date petitioner filed for divorce from mrs hill in the superior court of cobb county cobb county court parkwood was the primary asset at issue in petitioner and mrs hill’s divorce case during the divorce proceedings the cobb county court concluded that petitioner who was in control of parkwood was dissipating parkwood’s assets and mismanaging its day-to-day affairs to the detriment of the marital estate in date the cobb county court ordered petitioner to give mrs hill at least hours’ notice of any real_estate closings associated with the huntington park property and to obtain mrs hill’s signature on all checks drawn on parkwood’s account subsequently the cobb county court found that petitioner had failed to comply with its order and in date the cobb county court held petitioner in willful contempt of court and removed him as an officer of parkwood petitioner’s failure to cooperate ultimately led the cobb county court to appoint a receiver to control parkwood and conclude its affairs 4indeed petitioner acknowledged at trial that he knew he was required to report the income petitioner and mrs hill’s divorce case culminated with a jury trial in at the conclusion of the trial the jury determined that parkwood should be dissolved and that petitioner and mrs hill should receive dollar_figure and dollar_figure respectively in the dissolution the cobb county court subsequently awarded mrs hill dollar_figure in attorney’s fees after the final judgment and decree was adjusted accordingly petitioner was awarded dollar_figure and mrs hill was awarded dollar_figure with respect to parkwood iii petitioner’s home_office in petitioner purchased a three-story townhouse in atlanta georgia the upper level of the townhouse consists of two bedrooms and two bathrooms the main level consists of a foyer an eat-in kitchen a dining room a living room a den and a powder room and the lower level consists of a two-car garage storage space and approximately square feet of unfinished space shortly after moving in petitioner hired a decorator and spent dollar_figure to furnish the main floor petitioner used the main floor with the exception of the kitchen as an office suite specifically he used the dining room as a conference room and the living room as an informal sitting area for business meetings petitioner estimated that in he had to meetings in his home_office suite with subcontractors and other business associates petitioner also used the storage space on the lower level and one-half of the garage to store office equipment supplies and office furniture petitioner also used the main floor for recreational and personal activities in petitioner and his girlfriend roberta w taylor ms taylor occasionally watched television on the main floor and on at least two occasions hosted church and homeowners_association meetings on the main floor moreover the townhouse’s only entrance is on the main floor and petitioner and ms taylor used the main floor whenever they entered or left the townhouse the kitchen and the other levels on his schedule c petitioner deducted dollar_figure in depreciation and sec_179 expenses petitioner’s depreciation and sec_179 expenses included dollar_figure for office furniture dollar_figure for a harley davidson motorcycle petitioner purchased in dollar_figure for a ford explorer sport_utility_vehicle and dollar_figure for petitioner’s personal_residence petitioner did not keep any logs or records with respect to the motorcycle petitioner also deducted dollar_figure attributable to the business use of his home and dollar_figure for legal and professional services in on date respondent issued a notice_of_deficiency with respect to petitioner’s and federal_income_tax returns in which he determined that petitioner failed to report his pro_rata share of parkwood’s income for and failed to report the dollar_figure commission real_estate north earned on the sale of the huntington park property in and dollar_figure of commission income real_estate north earned for improperly deducted dollar_figure in depreciation and sec_179 expenses for improperly deducted dollar_figure for the business use of his home in and improperly deducted dollar_figure for legal and professional fees for respondent also determined that petitioner was liable for the accuracy-related_penalty under sec_6662 for and petitioner timely filed a petition in this court i burden_of_proof opinion ordinarily the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that they are incorrect rule a 290_us_111 the u s court_of_appeals for the eleventh circuit to which an appeal in this case would lie absent a stipulation to the contrary see sec_7482 has held that for the presumption of correctne sec_5respondent initially determined that only dollar_figure of petitioner’s dollar_figure depreciation and sec_179 expenses for was deductible respondent has since conceded dollar_figure of the remaining dollar_figure depreciation and sec_179 expenses and dollar_figure of the dollar_figure legal and professional fee deduction see supra note to attach in unreported income cases the determination must be accompanied by ‘some evidentiary foundation linking the taxpayer to the alleged income-producing activity’ 994_f2d_1542 11th cir quoting 596_f2d_358 9th cir revg 67_tc_672 affg tcmemo_1991_636 a determination that is unsupported by any evidence is arbitrary and erroneous weimerskirch v commissioner supra pincite but the required showing is minimal blohm v commissioner supra pincite citing 560_f2d_693 5th cir once the minimal evidentiary showing has been made the presumption of correctness attaches and it becomes the taxpayer’s burden to prove that the determination is arbitrary or erroneous blohm v commissioner supra pincite respondent has linked petitioner to the income-producing activity by demonstrating that petitioner was a 50-percent_shareholder in parkwood in and and petitioner was the sole_proprietor of real_estate north in and accordingly the presumption of correctness attaches to respondent’s determination that petitioner failed to report income in and if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability and meets certain other requirements sec_7491 shifts the burden to the commissioner with respect to these factual issues petitioner does not assert that sec_7491 shifts the burden to the commissioner and the record does not permit us to conclude that sec_7491 applies consequently petitioner bears the burden_of_proof with respect to all factual issues ii unreported income a parkwood an s_corporation is not subject_to the federal corporate_income_tax sec_1363 instead an s corporation’s items of income gain loss deduction and credit--whether or not distributed--flow through to the shareholders who must report their pro_rata shares of such items on their individual income_tax returns for the shareholder taxable_year within which the s corporation’s taxable_year ends sec_1366 121_tc_1 affd 387_f3d_27 1st cir see also eg dunne v commissioner tcmemo_2008_63 sec_1_1366-1 income_tax regs the character of any item is passed through to the shareholder sec_1366 petitioner does not dispute that parkwood made a valid subchapter_s_election that was effective for and that parkwood earned ordinary_income of dollar_figure and dollar_figure in and respectively or that his pro_rata shares of parkwood’s and income were dollar_figure and dollar_figure respectively instead petitioner argues that he was not required to report the income in and because he did not receive distributions from parkwood in those years petitioner’s argument is without merit indeed petitioner suggested at trial that he knew his position was contrary to the code as discussed in the preceding paragraph it is well established that an s_corporation shareholder is required to report his or her pro_rata share of the s corporation’s income--whether or not distributed--on the shareholder’s individual_income_tax_return for the shareholder taxable_year within which the s corporation’s taxable_year ends sec_1366 mourad v commissioner supra pincite sec_1 a income_tax regs see also burke v commissioner tcmemo_2005_297 a partner is taxable on his distributive_share of partnership income when realized by the partnership despite a dispute among the partners as to their respective distributive shares affd 485_f3d_171 1st cir accordingly petitioner was obligated to report his pro_rata shares of parkwood’s and income on his and tax returns 6petitioner who bears the burden_of_proof see rule a testified at trial that he reported the income from parkwood when he received it ie when the cobb county court issued its final judgment and decree and order on defendant’s motion for attorney fees in late however on his federal_income_tax return petitioner did not report any income from parkwood and the revenue_agent who audited petitioner’s federal_income_tax returns credibly testified at trial that petitioner did not report the income in or any other year and we sustain respondent’s income adjustments with respect to parkwood b real_estate north sec_61 defines gross_income as all income from whatever source derived including but not limited to compensation_for services including fees commissions fringe_benefits and similar items the definition is construed broadly and extends to all accessions to wealth clearly realized over which the taxpayer has complete control 348_us_426 a cash_basis taxpayer generally receives income as of the date a check is received unless the taxpayer’s control of the proceeds is subject_to substantial limitations or restrictions 18_tc_31 holding that a commission check received on date was taxable_income in even though the taxpayer did not cash the check until date a taxpayer ordinarily cannot avoid recognizing income by refusing to accept a check see 29_bta_63 see also stoller v commissioner tcmemo_1983_319 likewise a taxpayer cannot avoid recognizing income of which he is the true_earner by attempting to transfer his right to the income to someone else see 281_us_111 respondent determined that petitioner failed to report the dollar_figure commission earned by real_estate north in in the transaction in which parkwood purchased the huntington park property petitioner counters that the commission was not income because he never actually received the commission but instead applied the commission to reduce the purchase_price of the huntington park property petitioner’s argument is unavailing for several reasons first the record is clear that petitioner did in fact realize the commission petitioner testified that he asked mr garrison to redraft the closing documents to eliminate the commission but mr garrison refused whatever discussions occurred at the closing the fact remains that petitioner was tendered a dollar_figure commission check and signed the closing statement affirming that real_estate north received a dollar_figure commission in the transaction the commission was not subject_to any limitations or restrictions thus the commission was income when tendered see kahler v commissioner supra pincite stoller v commissioner supra the fact that petitioner did not deposit the check into his or real_estate north’s bank account is immaterial petitioner cannot alter the tax consequences of the transaction by claiming after the fact that he did not want to accept the commission see 417_us_134 a transaction is to be given its tax effect in accord with what actually occurred and not in accord with what might have occurred second both this court and the u s court_of_appeals for the eleventh circuit have rejected the argument that a commission paid to a broker or agent who is purchasing for his own account is a purchase_price reduction and is not income to the recipient 281_f2d_823 5th cir revg 31_tc_722 64_tc_1085 the fact that the commissions received by the taxpayer were derived from transactions in which he was purchasing property for his own account does not alter the commissions’ character as income to him see also olken v commissioner tcmemo_1987_589 mciver v commissioner tcmemo_1977_174 petitioner earned his commission as a broker by negotiating the purchase of the huntington park property structuring the transaction and arranging financing see olken v commissioner supra thus even if petitioner had not 7the u s court_of_appeals for the eleventh circuit was established on date pursuant to the fifth circuit_court of appeals reorganization act of publaw_96_452 94_stat_1994 in 661_f2d_1206 11th cir the u s court_of_appeals for the eleventh circuit adopted the decisions of the u s court_of_appeals for the fifth circuit handed down before the close of business on date as the governing law for the eleventh circuit accordingly 281_f2d_823 5th cir revg 31_tc_722 is binding precedent in the eleventh circuit received the dollar_figure commission but instead transferred his rights to the money to parkwood the transfer would constitute an anticipatory_assignment_of_income see lucas v earl supra pincite finally we note that the commissioner may bind a taxpayer to the form in which the taxpayer has cast a transaction 730_f2d_718 11th cir see also commissioner v natl alfalfa dehydrating milling co supra pincite while a taxpayer is free to organize his affairs as he chooses nevertheless once having done so he must accept the tax consequences of his choice whether contemplated or not petitioner deliberately structured the purchase of the huntington park property so that real_estate north would receive a dollar_figure commission petitioner cannot avoid paying tax on the income by attempting after the fact to recharacterize the commission respondent also determined that petitioner failed to report dollar_figure of commission income in petitioner did not specifically assign error to the determination in his petition nor did he contest the determination at trial or in his posttrial brief accordingly we conclude that petitioner has conceded the issue see rule b we sustain respondent’s income adjustments with respect to real_estate north iii deductions deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to the deductions claimed 503_us_79 65_tc_87 affd 540_f2d_821 5th cir see also rule a sec_162 generally allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in some instances a taxpayer must satisfy additional requirements to deduct expenses that would otherwise be deductible under sec_162 see eg sec_274 sec_280a no deduction is allowed for personal living or family_expenses sec_262 as explained below petitioner is not entitled to deduct expenses in excess of the amounts respondent allowed because he has not established that such expenses were deductible a home_office expenses sec_280a disallows any deduction otherwise allowable under the code with respect to the business use of a taxpayer’s personal_residence except as provided in sec_280a sec_280a provides in relevant part certain business use --subsection a shall not apply to any item to the extent such item is allocable to a portion of the dwelling_unit which is exclusively used on a regular basis-- a as the principal_place_of_business for any trade_or_business of the taxpayer or b as a place of business which is used by patients clients or customers in meeting or dealing with the taxpayer in the normal course of his trade_or_business for a deduction to be allowed under sec_280a the taxpayer must establish that a portion of his personal_residence was exclusively used on a regular basis for one of the purposes enumerated in sec_280a 94_tc_348 moreover sec_280a provides that sec_280a a -- shall not apply to any item to the extent such item is allocable to space within the dwelling_unit which is used on a regular basis as a storage unit for the inventory or product samples of the taxpayer held for use in the taxpayer’s trade_or_business of selling products at retail or wholesale but only if the dwelling_unit is the sole fixed location of such trade_or_business petitioner argues that he was entitled to deduct dollar_figure in with respect to the business use of his home because he used 8where a taxpayer’s business is conducted in part at a home_office and in part at other locations the following two primary factors are considered in determining whether the home_office qualifies under sec_280a as the taxpayer’s principal_place_of_business the relative importance of the activities performed at each business location and the amount of time spent at each location 506_us_168 see also 113_tc_106 the main floor with the exception of the kitchen exclusively for business and most of the ground floor exclusively for storage of office equipment and furniture used in his trade_or_business the only evidence petitioner introduced in support of his argument was his own testimony and that of his girlfriend ms taylor although petitioner testified that he used the main floor of the townhouse exclusively for business in ms taylor testified that she occasionally watched television on the main floor and that she and petitioner used the main floor on at least two occasions to host church and homeowners_association functions moreover ms taylor testified and the blueprints confirm that she and petitioner used the main floor to enter and leave the townhouse the kitchen and the other levels we do not find petitioner’s testimony on the extent of his business use of the main floor to be credible given ms taylor’s testimony that the main floor was not used exclusively for business accordingly petitioner has not met his burden of proving that he used the main floor of his residence exclusively and on a regular basis for one of the purposes enumerated in sec_280a and we hold that he is not entitled to deduct expenses paid_or_incurred with respect to the business use of the main floor of his home in we also find that petitioner has failed to prove that he is entitled to deduct expenses attributable to his use of part of the ground floor of his townhouse for storage petitioner testified that in he used the storage space and one-half of the garage to store office furniture and supplies once again even if we were to accept petitioner’s testimony as credible his use of the space did not satisfy the sec_280a requirement because he did not testify that he used the space to store inventory or product samples nor is he in the business of selling products at retail or wholesale accordingly petitioner is not entitled to deduct expenses attributable to his business use of the ground floor of his home b depreciation and sec_179 expense furniture the costs of furnishing a home ordinarily are nondeductible personal expenses sec_262 68_tc_48 sec_1_262-1 income_tax regs petitioner 9because petitioner has failed to satisfy the exclusive use test we need not decide whether petitioner’s home_office was his principal_place_of_business or a place of business used by clients or customers in meeting or dealing with petitioner in the course of his trade_or_business see sec_280a argues that the costs of furnishing the main floor were ordinary and necessary expenses in his business because he used the main floor as a model home within his own home as petitioner explained at trial i think atmosphere color surroundings when people walk into a subdivision and walk into a model home it’s very important they feel like it’s a place that they would want to live that’s the same way i furnished my office and again by the same interior designer from ethan allen while the furnishing of a model home may play an important role in the success or failure of a real_estate development it does not follow that it was ordinary or necessary for petitioner to decorate the main floor of his personal_residence in the same manner he furnished his model homes petitioner’s townhouse was not a model home and the costs of furnishing it to suit his tastes are quintessentially personal expenses we sustain respondent’s adjustment motorcycle sec_274 generally disallows deductions otherwise allowable under the code involving entertainment amusement or recreational activities and sec_274 generally disallows deductions otherwise allowable incurred with respect to a facility10 used in connection with such activities sec_274 provides in relevant part sec_274 substantiation required --no deduction or credit shall be allowed-- for any item with respect to an activity which is of a type generally considered to constitute entertainment amusement or recreation or with respect to a facility used in connection with such an activity unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement a the amount of such expense or other item b the time and place of the travel entertainment amusement recreation or use of the facility or property or the date and description of the gift c the business_purpose of the expense or other item and d the business relationship to the taxpayer of persons entertained using the facility or property or receiving the gift the strict substantiation requirements of sec_274 also apply to any listed_property sec_274 which includes sec_274 does not define the term facility however the legislative_history reveals that the term facility includes any item of real or personal_property which is owned rented or used by a taxpayer in conjunction or connection with an entertainment activity and includes eg yachts hunting lodges fishing camps swimming pools tennis courts and bowling alleys facilities also may include airplanes automobiles hotel suites apartments and houses such as beach cottages and ski lodges located in recreational areas h conf rept pincite 1978_3_cb_521 s rept pincite 1978_3_cb_315 see also 89_tc_978 discussing the legislative_history of sec_274 inter alia any property used as a means of transportation sec_280f petitioner contends that he should be allowed to deduct dollar_figure with respect to his motorcycle in because he used the motorcycle exclusively in his business specifically petitioner testified that he purchased the motorcycle solely for the purpose of riding with pavers pipe contractors and other subcontractors and that the rides allowed petitioner to develop a sense of esprit de corps with the subcontractors which had a beneficial effect on his and their work even if we were to accept petitioner’s testimony as credible which we do not we would nevertheless conclude he is not entitled to deduct expenses with respect to his motorcycle because he failed to comply with the strict substantiation requirements of sec_274 petitioner concedes that his motorcycle like a yacht is a facility used in connection with an activity generally considered to constitute entertainment alternatively petitioner’s motorcycle qualifies as listed_property for which no deduction is allowed unless the taxpayer meets strict substantiation requirements with respect to the property however petitioner has failed to substantiate by adequate_records or by sufficient evidence corroborating his own testimony the amount of expenses attributable to the motorcycle the time and place of his use of the motorcycle the business_purpose of the expense or his relationship with the other riders accordingly petitioner may not deduct expenses relating to his purchase or use of the motorcycle in c legal fees the deductibility of legal fees depends upon the origin of the claim with respect to which the fees were incurred 372_us_39 legal fees incident to a divorce generally are not deductible because they are personal sec_262 united_states v gilmore supra 56_tc_982 citing 372_us_53 affd 470_f2d_87 1st cir sec_1_262-1 income_tax regs however divorce- related legal fees that are allocable to tax_advice or collection of taxable alimony or incurred in a dispute regarding entitlement to business profits may be deductible under sec_212 42_tc_706 legal fees incurred to produce monthly alimony payments which were includable in the taxpayer’s gross_income were deductible under sec_212 see also hahn v commissioner tcmemo_1976_113 legal fees incurred to protect the taxpayer’s right to income from marital property were deductible under sec_212 sec_1_262-1 income_tax regs in hahn v commissioner supra the taxpayer incurred legal fees in connection with her divorce the taxpayer’s attorney estimated that percent of the time he spent on the case was related to the issue of the taxpayer’s interests in certain of her husband’s properties id we held that the fees attributable to legal work involving the claim of ownership in the property are not deductible but those attributable to the award of income from the property are deductible id we went on to determine that percent of the taxpayer’s legal expenses were attributable to matters involving the taxpayer’s right to income and were therefore deductible under sec_212 id petitioner argues his legal fees were incurred for the primary purpose of protecting his interest in parkwood but the record reflects only that the payments were made to lawyers and law firms that handled petitioner’s divorce unlike the taxpayer in hahn v commissioner supra petitioner has not introduced any evidence that would permit us to estimate how much if any of his legal fees was incurred to protect his interest in parkwood petitioner also made no attempt to further allocate his legal fees as between his ownership_interest in parkwood and his right to income from parkwood accordingly we conclude that petitioner may not deduct legal fees incurred in in connection with his divorce except as respondent already allowed iv sec_6662 accuracy-related_penalties sec_6662 and b imposes an accuracy-related_penalty equal to percent of the portion of an underpayment that is attributable to inter alia any substantial_understatement_of_income_tax a substantial_understatement is any understatement that exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 an understatement is the excess of the amount of tax required to be shown on the return for the taxable_year over the amount of tax actually shown on the return sec_6662 the amount of the understatement under sec_6662 shall be reduced by that portion attributable to inter alia the tax treatment of any item by the taxpayer if there was substantial_authority for such treatment sec_6662 substantial_authority is an objective standard based on an analysis of the law and its application to the relevant facts 103_tc_428 sec_1_6662-4 income_tax regs substantial_authority exists only if taking into account all authorities the weight of authority supporting the treatment is substantial in relation to the weight of authority supporting contrary treatment sec_1_6662-4 income_tax regs no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if the taxpayer had reasonable_cause and acted in good_faith with respect to such portion sec_6664 in determining whether a taxpayer had reasonable_cause and acted in good_faith all facts and circumstances are taken into account sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess his proper liability id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the taxpayer’s education and experience id the commissioner generally bears the burden of production in any court_proceeding with respect to any penalty or addition_to_tax sec_7491 but the taxpayer bears the ultimate burden_of_proof 116_tc_438 to meet his burden of production under sec_7491 the commissioner must come forward with sufficient evidence that it is appropriate to impose the relevant penalty id however the commissioner’s obligation under sec_7491 is conditioned on the taxpayer’s assigning error to the penalty or addition_to_tax 118_tc_358 where the taxpayer fails to assign error to such penalty or addition_to_tax the taxpayer is deemed to have conceded the issue under rule b id respondent determined that petitioner is liable for the sec_6662 accuracy-related_penalty for and petitioner failed to assign error to the penalty in his petition in his pleadings or at trial accordingly petitioner is deemed under rule b to have conceded the issue and respondent is not required to produce evidence that imposition of the penalty is appropriate in any event respondent has satisfied his burden under sec_7491 by demonstrating that petitioner’s and federal_income_tax returns substantially understated petitioner’s income_tax liabilities petitioner has neither alleged nor proved that he had substantial_authority for all or any portions of the understatements nor has he demonstrated that he had reasonable_cause or acted in good_faith with respect to any portions of the underpayments on the contrary petitioner suggested in his testimony that he knew his treatments of various items on his and federal_income_tax returns were improper accordingly we conclude that imposition of the sec_6662 penalty is appropriate v conclusion in summary we conclude that petitioner failed to report ordinary_income from parkwood on his and federal_income_tax returns failed to report commission income earned by real_estate north of dollar_figure and dollar_figure for and respectively improperly deducted expenses relating to the business use of his home expenses relating to a harley davidson motorcycle and legal fees incurred with respect to his divorce in and is liable for the sec_6662 and b accuracy-related_penalty we have considered the parties’ remaining arguments and to the extent not discussed herein we conclude those arguments are irrelevant moot or without merit to reflect the foregoing rule decision will be entered under
